MORGAN, J.
Joseph Morran and wife mortgaged by public act a certain property to the plaintiffs. The mortgage was executed on the olev-.enth of Juno, 1829. The property passed through various conveyances to several parties, until it came into the defendant’s possession, when it was seized under executory process. In all of the acts of transfer plaintiffs’ right of mortgage was acknowledged.
Defendant appeals from the order of seizure and sale on various grounds. But if plaintiffs had the right to seize the property in whatever hands it might bo found, and tho original act of mortgage is authentic, and tho debt is still duo, the objections of the defendant, except as regards tho right of tho parish judge to issue the flat, need not bo considered.
*121The objection to the issuing of the order of seizure and sale is, that the affidavit to the absence of the district judge is not made by plaintiffs, or by any one styling himself their agent.
The petition is signed by “ J Lavergne, attorney for petitioners.” The affidavit to the absence of the district judge is signed by J. Lavergne. It is required by the law that the affidavit to the absence of the district judge bo made by the plaintiff, his agent, or attorney. Here it was made by tho plaintiffs’ attorney. This fulfills the requirement of the law. After having signed tho petition as attorney, it was not necessary that he should reiterate his capacity in the affidavit.